DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/23/2022. In the applicant’s response, claims 1, 3-8, 10, 12-14, 16, and 20-25 were amended; claims 2, 9, 11, 15, and 17 were cancelled; claim 26 was newly added. Accordingly, claims 1, 3-8, 10, 12-14, 16, and 18-26 are pending and being examined. Claims 1, 16, and 26 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-8, 10, 12-14, 16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Berini et al (US 2012/0293642, hereinafter “Berini”).

Regarding claim 1, Berini discloses an access control system (an access control device/system deployed at a side point; see figs.7-10), comprising: one or more surveillance cameras at an access point that capture image data (the access control system handles a camera to capture face images of a person for face recognition; see 710, 704, 700 of fig.7 and para.144; see also figs.8-9 and para.147-para149); 
a first device comprising: a first memory storing instructions thereon; and at least one first processor coupled with the first memory (these hardware related features are inherent in the access control system of Berini) and configured by the first instructions to: 
extract facial patches from the image data; rank the facial patches using image quality factors to determine acceptable facial patches for individuals; and compute facial signatures from the acceptable facial patches (for face recognition, wherein “each image is analyzed, scored and ranked, landmarks such as eye sockets are identified, facial features are identified, and each image is scored to determine the best frontal image. The images are ranked, the top three images are autocorrected to reduce or eliminate features such as artifacts or shadows. Optionally, the person being enrolled or the operator may be given a choice to select from the top ranked images based on their personal preferences”; see para.69, lines 6-16); and 
a second device comprising: a second memory storing second instructions thereon; and at least one second processor coupled with the second memory (these hardware related features are inherent in the access control system of Berini) and configured by the second instructions to: receive the facial signatures from the first device, match the facial signatures to stored facial signatures (for face recognition, where each facial image is compared with a large image database; see “Face Recognition” in para.171).

Berini does not explicitly disclose, “send user identity information of individuals corresponding to the stored facial signatures to the first device when the facial signatures match the stored facial signatures” in the embodiments illustrated in Figs.7-10. However, as an alternative embodiment---Web Service Controller, Berini teaches: sends user identity information of individuals corresponding to the stored facial signatures to the facial signature module when the computed facial signatures match the stored facial signatures (“the facial matching system” may send a match result back to the enrollment record server; see para.255, lines 11-13). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teaching of “checking of enrollment records” into a Web Service Controller, to control, manipulate, and store enrollment records, and communicate to a center server with one or more kiosks deployed in the field (Berini, see para.248-249).

Regarding claim 3, 18, Berini discloses, wherein the facial signature module determines a highest ranked acceptable facial patch for each of the individuals, and computes a facial signature for each of the individuals from the highest ranked acceptable facial patch for each of the individuals (see para.69, lines 6-16).

Regarding claim 4, 19, Berini discloses, wherein the facial signature module compares each of the facial patches against one another to determine whether the facial patches are associated with same individuals or different individuals (performing “face recognition”; see 171).

Regarding claim 5, 20, Berini discloses, wherein the surveillance cameras include the facial cropper module and the facial signature module (see para.69, lines 6-16).

Regarding claim 6, 21, Berini discloses, further comprising a local control unit at the access point that includes the facial cropper module and the facial signature module (figs.7-9 and para.144-para.150).

Regarding claim 7, 22, Berini discloses, further comprising a local control unit at the access point that includes the facial recognition module (performing “face recognition”; see 171).

Regarding claim 8, 24, Berini discloses, wherein the local control unit includes a cache of the stored facial signatures, and the facial recognition module matches the computed facial signatures to the cache of the stored facial signatures (the processor and data storage area, see para.63 lines 19-27).

Regarding claim 10, 23, Berini discloses, further comprising: a connected services system that is remote to the access control point and that includes a server, wherein the server includes the facial recognition module (web service; see para.248-260).

Regarding claim 12, Berini discloses the system of claim 1, wherein the connected services system includes a facial recognition database that includes the stored facial signatures and the user identity information of individuals corresponding to the stored facial signatures (performing “face recognition”; see 171—para.174).

Regarding claim 13, Berini discloses the system of claim 1, wherein the facial recognition module determines whether the individuals are authorized based on the user identity information (performing “face recognition”; see 171—para.174).

Regarding claim 14, 25, Berini discloses, further comprising: a door lock system for the access point, wherein the facial signature module sends a signal to unlock a door system when the facial recognition module determines that the individuals are authorized users (“on a turnstile”; see fig. and para.148).

Regarding claim 16, 26, each of them is an inherent variant of claim 1, and therefore is interpreted and rejected for the reasons set forth in the rejection of claim 1.
Response to Arguments
6.	Applicant’s arguments, with respects to claims 1 and 16, filed on 05/23/2022, have been fully considered but they are not persuasive. 

On page 8 of applicant’s response, applicant argues:
“Berini does not disclose or suggest "rank[ing] the facial patches using image quality factors to determine acceptable facial patches for individuals; and comput[ing] facial signatures from the acceptable facial patches…However, the cited portions merely describe that "the images are automatically cropped, landmarks are set, each image is analyzed, scored and ranked ... ." Berini, par. [0069]. Berini does not disclose or suggest ranking facial patches.”

The examiner respectfully disagrees with the applicant’s arguments. It is because Berini clearly discloses “each image is analyzed, scored and ranked, landmarks such as eye sockets are identified, facial features are identified, and each image is scored to determine the best frontal image. The images are ranked, the top three images are autocorrected to reduce or eliminate features such as artifacts or shadows. Optionally, the person being enrolled or the operator may be given a choice to select from the top ranked images based on their personal preferences”; see Paragraph [0069], lines 6-16. It is apparent that the images captured and analyzed (by extracting the facial features) for face recognition are ranked, scored, and selected by the person being enrolled or the operator based on their personal preferences. Thus, the argument is not persuasive.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        16/7/2022